Name: Commission Regulation (EEC) No 1223/81 of 7 May 1981 amending Regulation (EEC) No 1470/68 on the drawing and reduction of samples and the determination of the oil content, impurities and moisture in oilseeds
 Type: Regulation
 Subject Matter: consumption;  plant product
 Date Published: nan

 No L 124/ 10 Official Journal of the European Communities 8 . 5 . 81 COMMISSION REGULATION (EEC) No 1223/81 of 7 May 1981 amending Regulation (EEC) No 1470/68 on the drawing and reduction of samples and the determination of the oil content, impurities and moisture in oilseeds HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs are hereby added to Article 1 of Regulation (EEC) No 1470/68 : '6 . By way of derogation from the provisions of Annex I, the maximum weight of the lot referred to in points 2.1 , 2.2, 5.1 , 5.2, 5.3 and 6.4 shall be fixed at 500 tonnes for colza and rape seeds and 1 000 tonnes for sunflower seed . 7. By way of derogation from the provisions of Annex I, the maximum weight of the total sample referred to in point 6.4 shall be fixed at 100 kilo ­ grams for colza and rape seeds .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Articles 26 (3) and 27 (5) thereof, Whereas Commission Regulation (EEC) No 1470/68 (3), as last amended by Regulation (EEC) No 72/77 (4) fixed the maximum weight of the lot used as a basis for the operations provided for in Article 33 of Commission Regulation (EEC) No 1 204/72 (5), as last amended by Regulation (EEC) No 22/81 (6) ; whereas, in respect of colza, rape and sunflower seeds, adminis ­ trative and commercial practice require analysis covering a lot of greater weight ; whereas the maximum weight of the lot for such seed, and the weight of the total sample to be used for analysing the colza and rape seeds, should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360 , 31 . 12 . 1980, p . 16 . (3 ) OJ No L 239 , 28 . 9 . 1968 , p . 2 . (4) OJ No L 12, 15 . 1 . 1977, p . 11 . (5 ) OJ No L 133, 10 . 6 . 1972, p . 1 . (6) OJ No L 2, 1 . 1 . 1981 , p . 14 .